DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection unit, tracking unit, type determination unit, model storage unit, model selection unit, abnormality determination unit, in claim 9 (first instance), moving object position acquiring unit in claim 10, positional relationship recognition unit in claim 12, detector in claim 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The detection unit is interpreted as a camera, radar, or LIDAR system as described in applicant’s specification par. 0020-0022 or equivalents. All other units are interpreted as functional software modules executed by a processor/ECU as shown in applicant’s Fig. 1 or equivalents. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the model selection unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim or in parent claim 13. For examining purposes, the limitation on the model selection unit will be interpreted as limiting the “select the motion model” step performed by the ECU in claim 13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 9, 12-13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kriel et al (US 20140203959 ; hereinafter referred to as Kriel ).

Regarding Claim 9, Kriel teaches a target abnormality determination device (see at least object recognition system 200 in Fig. 2), comprising: 
a detection unit that detects surrounding moving objects (see at least radar device 120 and camera 140 in par. 0022 and Fig. 2); 
a tracking unit configured to track the moving object based on a detection result of the detection unit and estimate a motion of the moving object (see at least object tracker 230 estimating the speed of the object in par. 0036-0037 and Fig. 2); 
a type determination unit configured to determine a type of the moving object (see at least discriminator 220 assigning a classification to an object in par. 0036); 
a model storage unit configured to store a plurality of motion models determined in advance for each moving object type and indicating the motion of the moving object (see at least modules of object recognition system being stored on a memory device in par. 0020 and equipment model 221, people model 222, and light vehicle model 223 in par. 0029; see also comparing object speed to model speeds in par. 0037); 
a model selection unit configured to select the motion model corresponding to the moving object type determined by the type determination unit among the plurality of motion models stored in the model storage unit (see at least assigning classification of the object as equipment, people, or light vehicle when object data matches with ; and 
an abnormality determination unit configured to determine a presence or absence of an abnormality of the estimation of the motion of the moving object by comparing the motion of the moving object estimated by the tracking unit and the motion indicated by the motion model selected by the model selection unit to each other for a predetermined time (see at least example “when the detected object moves, discriminator 220 may detect that the object is moving at twenty miles per hour. As equipment is not likely to move this quickly, discriminator 220 may increase the confidence level associated with light vehicles to 95% while decreasing the confidence level associated with equipment to 40%.” in par. 0037, the discriminator is determining that the speed at which the object is moving would be abnormal when compared to the equipment model 221, and normal when compared to the light vehicle model 223).

Regarding Claim 12, Kriel teaches the target abnormality detection device according to claim 9 (see Claim 9 analysis). Kriel further teaches further comprising a positional relationship recognition unit configured to recognize a positional relationship between the detection unit and the moving object determined to have the motion estimation abnormality (see at least acquiring the distance and angular position from radar device to all detected objects in par. 0026).

Regarding Claim 13, Kriel teaches a device for detecting a target abnormality (see at least object recognition system 200 in Fig. 2), comprising: 
a detector that detects surrounding moving objects (see at least radar device 120 and camera 140 in par. 0022 and Fig. 2); and 
an electronic control unit (ECU) including a processor (see at least processor in par. 0020 note an ECU is merely a processor with the intended use of controlling a vehicle) programmed to: 
track the moving object based on a detection result of the detector and estimate a motion of the moving object (see at least object tracker 230 estimating the speed of the object in par. 0036-0037 and Fig. 2); 
determine a type of the moving object (see at least discriminator 220 assigning a classification to an object in par. 0036); 
store a plurality of motion models determined in advance for each moving object type and indicating the motion of the moving object (see at least modules of object recognition system being stored on a memory device in par. 0020 and equipment model 221, people model 222, and light vehicle model 223 in par. 0029; see also comparing object speed to model speeds in par. 0037); 
select the motion model corresponding to the moving object type among the plurality of motion models (see at least assigning classification of the object as equipment, people, or light vehicle when object data matches with confidence above threshold in par. 0036-0037 interpreted as selecting the motion model among the 3 stored motion models); and 
determine a presence or absence of an abnormality of the estimation of the motion of the moving object by comparing the motion of the moving object and the motion indicated by the motion model selected by the model selection unit to each other for a predetermined time (see at least example “when the detected object moves, discriminator 220 may detect that the object is moving at twenty miles per hour. As equipment is not likely to move this quickly, discriminator 220 may increase the confidence level associated with light vehicles to 95% while decreasing the confidence level associated with equipment to 40%.” in par. 0037, the discriminator is determining that the speed at which the object is moving would be abnormal for the equipment model 221, and normal for the light vehicle model 223).

Regarding Claim 16, Kriel as modified by Montemerlo teaches the device according to claim 13 (see Claim 13 analysis). 
Kriel further teaches wherein the ECU is further programmed to recognize a positional relationship between the detector and the moving object determined to have the motion estimation abnormality (see at least acquiring the distance and angular position from radar device to all detected objects in par. 0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriel in view of Montemerlo et al (US 8718861; hereinafter referred to as Montemerlo)

Regarding Claim 10, Kriel teaches the target abnormality detection device according to claim 9 (see Claim 9 analysis), further comprising 
Kriel fails to each the following but Montemerlo does teach:
a moving object position acquisition unit configured to acquire a position of the moving object on a map (see at least determining the position of the object in col. 1 lines 48-52), wherein the motion model is determined in advance with respect to each position on the map (see at least detailed traffic model with models of expected speed, trajectories, locations, acceleration/deceleration on the locations of the detailed map information in col. 8 lines 45-53), and the model selection unit is configured to select the motion model corresponding to the position of the moving object acquired by the moving object position acquisition unit (see at least determining type of objects based on sensor data and comparing to detailed map information to make the determination in col. 13 lines 14-26)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Kriel to incorporate the teachings of Montemerlo wherein model information for types of objects changes based on location of the object on a map. The motivation to incorporate the teachings of Montemerlo would be to increase the accuracy of determining the type of object detected (see col. 13 lines 14-26).
Regarding Claim 14, Kriel teaches the device according to claim 13 (see Claim 13 analysis), 
Kriel fails to each the following but Montemerlo does teach:
wherein the ECU is further programmed to acquire a position of the moving object on a map (see at least determining the position of the object in col. 1 lines 48-52), wherein the motion model is determined in advance with respect to each position on the map (see at least detailed traffic model with models of expected speed, trajectories, locations, acceleration/deceleration on the locations of the detailed map information in col. 8 lines 45-53), and the model selection unit is configured to select the motion model corresponding to the position of the moving object acquired by the moving object position acquisition unit (see at least determining type of objects based on sensor data and comparing to detailed map information to make the determination in col. 13 lines 14-26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Kriel to incorporate the teachings of Montemerlo wherein model information for types of objects changes based on location of the object on a map. The motivation to incorporate the teachings of Montemerlo would be to increase the accuracy of determining the type of object detected (see col. 13 lines 14-26).

Claim 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriel in view of Montemerlo and Sasaki et al (US 20140043166; hereinafter referred to as Montemerlo)
Regarding Claim 11, Kriel teaches the target abnormality detection device according to claim 9 (see Claim 9 analysis), 
Kriel fails to explicitly teach directional speed parameters, but Montemerlo does teach wherein the motion model includes a longitudinal direction parameter including a speed of the moving object in a longitudinal direction (see at least range of speeds for vehicles traveling along the road and trajectory range in col. 8 lines 54-66, note the longitudinal direction is interpreted as the direction of travel along the road as described in par. 0045 of applicant’s specification), and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Kriel to incorporate the teachings of Montemerlo wherein model information for vehicles includes speed ranges in the traveling direction of the road. The motivation to incorporate the teachings of Montemerlo would be to increase the accuracy of determining the type of object detected (see col. 12 lines 55-60).
Kriel and Montemerlo fail to teach the following, but Sasaki does teach
a lateral direction parameter including a speed of the moving object in a lateral direction (see at least lateral location velocity of a preceding vehicle as a parameter in the look-ahead model in par. 0034).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Kriel to incorporate the teachings of Sasaki wherein model information for vehicles includes speed in the lateral direction of the road. The motivation to incorporate the teachings of 

Regarding Claim 15, Kriel as modified by Montemerlo teaches the device according to claim 13 (see Claim 13 analysis). 
Kriel fails to explicitly teach directional speed parameters, but Montemerlo does teach wherein the motion model includes a longitudinal direction parameter including a speed of the moving object in a longitudinal direction (see at least range of speeds for vehicles traveling along the road and trajectory range in col. 8 lines 54-66, note the longitudinal direction is interpreted as the direction of travel along the road as described in par. 0045 of applicant’s specification), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Kriel to incorporate the teachings of Montemerlo wherein model information for vehicles includes speed ranges in the traveling direction of the road. The motivation to incorporate the teachings of Montemerlo would be to increase the accuracy of determining the type of object detected (see col. 12 lines 55-60).
Kriel and Montemerlo fail to teach the following, but Sasaki does teach
a lateral direction parameter including a speed of the moving object in a lateral direction (see at least lateral location velocity of a preceding vehicle as a parameter in the look-ahead model in par. 0034).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Kriel .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dean et al (US 20190049968) teaches a processing system for classifying observed moving objects based on pre-stored models.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664